Citation Nr: 1019739	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  98-08 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right shoulder dislocation, status 
post surgical repair, prior to July 21, 2003.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a right shoulder dislocation, status 
post surgical repair, on and after July 21, 2003.

3.  Entitlement to a disability rating in excess 20 percent 
for residuals of left shoulder dislocation.

4.  Entitlement to a disability rating in excess of 40 
percent for generalized seizure disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to June 1963.

The case comes before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which continued 20 percent ratings for the 
Veteran's residuals of left and right shoulder dislocations, 
and continued a 40 percent disability rating for generalized 
seizure disorder.

In an April 2004 rating decision, the RO increased the 
Veteran's disability rating for residuals of a right shoulder 
dislocation to 30 percent, effective from July 21, 2003.  As 
this rating does not represent the highest possible benefit, 
the issue remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In July 2005, the Board denied an increased rating for the 
Veteran's residuals of a right shoulder dislocation for the 
periods prior to and as of July 21, 2003, denied an increased 
rating for the Veteran's residuals of a left shoulder 
dislocation, and denied an increased rating for the Veteran's 
generalized seizure disorder.  The Veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2007 Order, the Court granted 
an August 2007 Joint Motion for Remand, vacated the Board's 
decision, and remanded this appeal for further development 
consistent with its instructions.

When the case was last before the Board in December 2008, it 
was remanded for action in compliance with the Joint Motion 
for Remand.

The issue of entitlement to a disability rating in excess of 
40 percent for generalized seizure disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to July 21, 2003, the service-connected right 
shoulder disability was manifested by pain, pain upon motion, 
and limitation of motion; but no clinical evidence of current 
recurrent dislocation in the scapulohumeral joint, or of 
deformity in the humerus, clavicle, or scapula causing 
malunion, fibrous union, or nonunion.

2.  Beginning on July 21, 2003, the service-connected right 
shoulder disability was manifested by pain, pain upon motion, 
limitation of motion, X-ray evidence of degenerative joint 
disease, and recurrent dislocation in the scapulohumeral 
joint; but no clinical evidence of deformity in the humerus, 
clavicle, or scapula causing malunion, fibrous union, or 
nonunion, and no ankylosis of the scapulohumeral 
articulation.

3.  The Veteran's service-connected left shoulder disability 
is manifested by pain, pain upon motion, and limitation of 
motion; there is no clinical evidence of current recurrent 
dislocation in the scapulohumeral joint; deformity in the 
humerus, clavicle, or scapula causing malunion, fibrous 
union, or nonunion; limitation of motion of the left arm to 
25 degrees from the side; or ankylosis of the scapulohumeral 
articulation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
service-connected right shoulder disability prior to July 21, 
2003 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.40, 4.45, 4.48, 4.59, 4.73 Diagnostic Codes 5200-5203 
(2009).

2.  The criteria for a rating in excess of 30 percent for the 
service-connected right shoulder disability beginning July 
21, 2003 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.73 
Diagnostic Codes 5200-5203 (2009).

3.  The criteria for a rating in excess of 20 percent for the 
service-connected left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.73 
Diagnostic Codes 5200-5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

The Board points out that the Veteran's claims were initially 
adjudicated prior to the enactment of the VCAA.  However, he 
was subsequently notified of the evidence needed to 
substantiate his appeal for higher ratings, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Specifically, in letters dated in 
July 2003 and January 2009, the Agency of Original 
Jurisdiction (AOJ) provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  Additionally, the January 2009 notice 
letter informed the Veteran as to disability ratings and 
effective dates.  

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claims, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claims were readjudicated by 
the RO in January 2010, after proper VCAA notice was provided 
and after the Veteran had an opportunity to respond.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
concludes that the duty to notify has been met.  In addition, 
the Veteran has never alleged how a timing error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki 
v. Sanders and Simmons, 129 S. Ct. 1696 (2009).
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, and records 
associated with a Social Security Administration disability 
determination.  Also of record and considered in connection 
with the appeal are various written statements submitted by 
the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Additionally, a remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Board, in December 2008, inter alia, instructed the AOJ to 
send the Veteran notice compliant with Dingess, supra; obtain 
certain medical records and associate them with the claims 
file; and provide a VA examination to determine the current 
severity of symptomatology attributable to the Veteran's 
service-connected bilateral shoulder disabilities.  The Board 
finds that the AOJ has complied with those instructions.  It 
provided the Veteran with notice compliant with Dingess, 
supra, in January 2010.  Additionally, it obtained all 
available requested medical records.  Finally, it obtained a 
VA examination in November 2009.  Stegall, supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



	I.  Shoulder Disabilities

The Veteran contends that he is entitled to a rating in 
excess of 20 percent prior to July 21, 2003, and to a rating 
in excess of 30 percent beginning on that date for his 
residuals of a right shoulder dislocation, status post 
surgical repair.  He also claims that he is entitled to a 
rating in excess of 20 percent for his residuals of a left 
shoulder dislocation.

The Veteran's right shoulder and left shoulder disabilities 
have been rated under various Diagnostic Codes, including the 
Diagnostic Code for limitation of motion of the arm under 38 
C.F.R. § 4.71a, Diagnostic Code 5201.  The RO also evaluated 
the disabilities under Diagnostic Code 5203 for impairment of 
the clavicle or scapula, and Diagnostic Code 5202, (malunion 
of the humerus).  The Board will also consider the Veteran's 
service-connected shoulder disabilities under Diagnostic Code 
5200 (ankylosis of the scapulohumeral articulation).  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly holding 
that the BVA's selection of a Diagnostic Code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law," if relevant data is 
examined and a reasonable basis exists for its selection) 
(Citations omitted).

Malunion of the clavicle or scapula or nonunion without loose 
movement (of either the major or minor side) warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be evaluated on the basis of impairment 
of function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  

The medical records reflect that the Veteran is right handed.  
Therefore, the right shoulder disability is the major 
extremity.  A 20 percent disability evaluation is warranted 
for limitation of motion of the major or minor arm when 
motion is possible to the shoulder level.  A 30 percent 
rating is warranted for limitation of the major arm when 
motion is possible to a point midway between the side and 
shoulder level (and a 20 percent is warranted for the minor 
arm).  For the major arm, a 40 percent evaluation requires 
limitation of movement to a point 25 degrees from the side.  
For the minor arm, the highest rating, a 30 percent rating, 
is warranted for limitation of movement to a point 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The average normal range of motion of the shoulder is forward 
elevation (flexion) from zero to 180 degrees; abduction from 
zero to 180 degrees; external rotation from zero to 90 
degrees; and internal rotation from zero to 90 degrees.  When 
the arm is held at the shoulder level, the shoulder is in 90 
degrees of either forward elevation (flexion) or abduction.  
38 C.F.R. § 4.71.

Under Diagnostic Code 5200, a 30 disability rating is 
warranted for the major side and a 20 percent rating is 
warranted for the minor side, where there is favorable 
ankylosis of the scapulohumeral articulation, abduction to 60 
degrees, and an ability to reach mouth and head.  A 40 
percent rating for the major side and a 30 percent rating for 
the minor side requires intermediate, between favorable and 
unfavorable, ankylosis (scapula and humerus move as one 
piece) of the scapulohumeral articulation.  For the major 
arm, a 50 percent rating is granted for unfavorable ankylosis 
with abduction limited to 25 degrees from side.  For the 
minor arm, a 40 percent rating is granted for unfavorable 
ankylosis with abduction limited to 25 degrees from side.  38 
C.F.R. § 4.71a, Diagnostic Code 5200.

Under Diagnostic Code 5202, malunion of the humerus with 
moderate deformity, or recurrent dislocation of the 
scapulohumeral joint (major or minor extremity) warrants a 20 
percent rating.  Malunion of the humerus with marked 
deformity warrants a 30 percent rating for the major arm and 
a 20 percent rating for the minor arm.  Recurrent dislocation 
at scapulohumeral joint with infrequent episodes and guarding 
of movement only at shoulder level warrants a 20 percent 
rating for both the major and minor arm.  Recurrent 
dislocation at scapulohumeral joint with frequent episodes 
and guarding of all arm movements warrants a 30 percent 
rating for the major arm and a 20 percent rating for the 
minor arm.  Fibrous union of the major humerus warrants a 50 
percent rating a 40 percent rating is warranted for fibrous 
union of the minor arm.  Nonunion (false flail joint) of the 
major humerus warrants a 60 percent rating, and for the minor 
humerus, a 50 percent rating.  Loss of head (flail shoulder) 
of the major humerus warrants an 80 percent rating, and loss 
of head (flair shoulder) of the minor humerus warrants a 70 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

The medical evidence of record includes an April 1997 VA 
examination.  The report of that examination notes that the 
Veteran denied any dislocations of either shoulder during the 
past year.  He claimed that both shoulders exhibited 
instability.  Objective findings revealed no swelling of 
either shoulder and no deformities of the shoulders.  Mild 
directional instability and crepitation were found in both 
shoulder joints.  No muscle atrophy or subluxation of the 
shoulders was found.  Both shoulders had flexion to 115 
degrees, abduction to 110 degrees, and extension to 25 
degrees.  Internal and external rotation were both measured 
as complete.  The examiner's diagnosis of the Veteran's 
shoulder disability was residuals of bilateral shoulder 
dislocation, status post surgical repair, with bony 
deformities and arthritis by X-ray.

VA treatment records dated from August 1995 to March 1997, 
and from December 1987 to August 2000 do not contain any 
treatment for or diagnoses of shoulder disabilities.

The Veteran underwent a VA examination in July 2003.  The 
examination report notes that the Veteran complained of 
unbearable pain occasionally during flare-ups, which are 
brought on by overhead activities.  The Veteran also claimed 
additional limitation of motion during flare-ups.  The 
Veteran reported that his last dislocation was of his right 
shoulder, and occurred approximately 1.5 years earlier.  The 
range of motion of the right shoulder was abduction to 110 
degrees, flexion to 123 degrees, external rotation to 40 
degrees, and internal rotation to 20 degrees.  Pain in the 
right shoulder was reported at 90 to 110 degrees of 
abduction, at 90 to 123 degrees of flexion, at 40 degrees 
during external rotation, and at 20 degrees during internal 
rotation.  The range of motion of the left shoulder was 
abduction to 90 degrees, flexion to 105 degrees, external 
rotation to 47 degrees, and internal rotation to 51 degrees.  
Pain in the left shoulder was reported at 90 degrees of 
abduction, from 90 to 105 degrees of flexion, from 40 to 47 
degrees of external rotation, and from 45 to 51 degrees of 
internal rotation.  Tenderness to palpation was noted on the 
lateral and anterior glenohumeral joints.  The Feagin's test 
and Hawkin's test were both negative.  The examiner found no 
gross instability or ankylosis.  The diagnosis was right and 
left shoulder dislocation residuals, degenerative joint 
disease of the shoulders.

The record also contains VA medical records dated from March 
2000 to April 2004.  A July 2003 notation indicated that the 
veteran had degenerative changes along the right shoulder 
glenohumeral joint and the clavicular joint of the left 
shoulder.

The record also contains the documents relied upon by the 
Social Security Administration to award the Veteran 
disability benefits.  Examinations conducted in 1988 show 
diagnoses of recurrent dislocation of the shoulders.  An 
August 1999 work medical evaluation report notes that the 
Veteran can return to work.  He has significant limitations 
in the right shoulder and arm on the major side.  He cannot 
pull, push or carry anything with the right arm that exceeds 
25 pounds.  He cannot make rotating movements of the right 
arm.  He cannot work with the right arm at the level of the 
shoulder.  He cannot drive motor vehicles without power 
steering.  

The report of a December 2009 VA examination notes the 
Veteran's medical history, to include the Veteran's current 
complaints of limited range of motion of the right shoulder 
with a stabbing sensation during activity.  The Veteran said 
that it is worse during sleep and it improves with daily 
activity.  He said that during a regular day, he has pain at 
level 3-4 out of 10.  During an exacerbation, his pain is 
9/10.  He said he uses anti-inflammatory medications and 
denied physical therapy.  The response to such treatment has 
been poor.  Regarding the left shoulder, the Veteran said 
that it is better than his right side.  He has numbness and 
uses nonsteroidal anti-inflammatory medication, with poor 
results.  

On examination, there was no deformity, giving way, 
instability, incoordination, dislocation, subluxation, 
locking, effusions, or inflammation of either shoulder.  
There was stiffness, weakness, decreased speed of joint 
motion, effects on the motion of the joint, and flare-ups 
that were noted to be severe, occurring every three to three 
weeks, and lasting one to two days.  The precipitating 
factors for flare-ups are chores and repetitive movements.  
The alleviating factors are Tylenol and liniments.  The 
Veteran's impression of the extent of the effect of the flare 
ups on loss of motion is that he cannot lift heavy things.  
The examination report notes that there are recurrent 
shoulder dislocations, and guarding of movements at the 
shoulder level.  Both shoulders had crepitus, tenderness, 
abnormal motion, and guarding of motion.  There was objective 
evidence of pain on both sides.  Flexion of the left shoulder 
was from zero to 140 degrees.  Left shoulder abduction was 
from zero to 135 degrees.  Left internal rotation was from 
zero to 65 degrees and left external rotation was from zero 
to 35 degrees.  Right shoulder flexion was from zero to 135 
degrees.  Right abduction was from zero to 130 degrees.  
Right internal rotation was from zero to 60 degrees and right 
external rotation was from zero to 30 degrees.  Following 
repetitive motion, there was objective evidence of pain, as 
well as additional limitations after three repetitions of 
range of motion.  The most important factor was noted to be 
pain.  After repetitive motion, left flexion was to 130 
degrees, left abduction was from zero to 120 degrees, left 
internal rotation was from zero to 58 degrees, and left 
external rotation was from zero to 27 degrees.  Right flexion 
was from zero to 128 degrees, right abduction was from zero 
to 125 degrees, right internal rotation was from zero the 45 
degrees, and right external rotation was from zero to 26 
degrees.  There was no joint ankylosis.  There was normal 
sensation.  Deltoid and biceps muscles strength was 4/5 
bilaterally.  X-ray studies showed osteopenia and 
degenerative changes of the shoulders, worse on the right.  

The examiner noted that the left shoulder disability causes 
decreased mobility, decreased manual dexterity, problems with 
lifting and carrying, weakness or fatigue, decreased 
strength, and upper extremity pain.  The resulting work 
related problems would be being assigned different tasks.  
The effects of the left shoulder disability on chores, 
shopping, exercise, recreation, and traveling are moderate.  
The effects are severe on toileting and grooming, and mild 
with respect to dressing.  The left shoulder disability 
prevents driving and sports activities.  There are no effects 
on feeding and bathing.  The examiner noted that the right 
shoulder disability causes decreased mobility, decreased 
manual dexterity, problems with lifting and carrying, 
decreased strength, and upper extremity pain.  This would 
cause work problems such as being assigned different duties, 
increased tardiness, and increased absenteeism.  The effects 
of the right shoulder problem on chores, shopping, 
recreation, traveling, bathing, and dressing are moderate.  
The effects are severe on exercise and grooming.  The 
disability has no effect on feeding, but prevents sports and 
driving.  The examiner opined that the right and left 
shoulder problems present a mild to moderate limitation in 
movements, specifically in rotations and after repetitive 
movements.  The degenerative changes of the acromioclavicular 
and glenohumeral joints produce no limitations or impairment 
of the humerus or scapula.  

		A.  Right Shoulder - Prior to July 21, 2003

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a rating in excess of 20 percent prior to 
July 21, 2003.

None of the VA examinations or medical records prior to July 
21, 2003 has shown that the Veteran's right shoulder is 
ankylosed.  He retains useful, but painful motion; therefore, 
the shoulder is not ankylosed, and an increased rating under 
Diagnostic Code 5200 is not warranted.  Additionally, the 
medical evidence has consistently shown no deformity.  
Therefore, a higher, 30 percent rating is not warranted under 
Diagnostic Code 5202, malunion with marked deformity.  The 
April 1997 VA examination report notes no dislocations of 
either shoulder during the last year.  Further VA medical 
records are negative for shoulder dislocations.  As such, the 
Veteran cannot be said to have suffered from recurrent 
dislocations during this time period.  Moreover, there is no 
evidence of frequent guarding at all movements.  In April 
1997 there was mild directional instability and crepitation, 
but no swelling or guarding.  Therefore, a higher 30 percent 
rating under Diagnostic Code 5202 is not warranted.  A higher 
rating under Diagnostic Code 5202 is also not warranted based 
upon loss of head of humerus (flail shoulder), nonunion of 
humerus (false flail joint), or fibrous union of the humerus 
because the evidence fails to show such diagnoses or 
complaints.

A higher rating under any other code is not warranted under 
Diagnostic Code 5201 because there is no evidence of 
limitation of motion of the right arm midway between side and 
shoulder or limitation of motion of the right arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  At the April 1997 VA examination, the right shoulder 
had flexion to 115 degrees, abduction to 110 degrees, 
extension to 25, and complete internal and external rotation.  
As such, limitation of motion, though present, does not rise 
to the level meeting the requirements set forth in Diagnostic 
Code 5201.

Each of the ratings under Diagnostic Code 5203 is 20 percent 
or less; therefore, the Veteran cannot receiving a rating in 
excess of 20 percent under this code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

In sum, the evidence does not warrant the assignment of a 
rating in excess of 20 percent for the Veteran's right 
shoulder dislocation prior to July 21, 2003.

		B.  Right Shoulder - Beginning on July 21, 2003

With regard to the time period beginning on July 21, 2003, 
the Board notes that in order to receive a rating in excess 
of 30 percent, it must be shown that there is fibrous union 
of the humerus, nonunion of the humerus (false flail joint), 
loss of head of the humerus (flail shoulder) (Diagnostic Code 
5202), limitation of motion of the arm to 25 degrees from the 
side (Diagnostic Code 5201), intermediate ankylosis of the 
scapulohumeral articulation (between favorable and 
unfavorable) (Diagnostic Code 5200), or unfavorable ankylosis 
such that abduction is limited to 25 degrees from the side 
(Diagnostic Code 5200).  38 C.F.R. § 4.71a, Diagnostic Codes 
5200-5202.

Initially, the Board notes that none of the medical evidence 
for this time period shows (nor does the Veteran contend) 
that there is evidence of fibrous union of the humerus, 
nonunion of the humerus (false flail joint), or loss of head 
of the humerus (flail shoulder).  The December 2009 examiner 
specifically stated that the degenerative changes of the 
acromioclavicular and glenohumeral joints produce no 
limitations or impairment of the humerus or scapula.  
Moreover, there is no evidence of ankylosis of the right 
shoulder because the Veteran retains useful range of motion 
of the shoulder during this time period.  Specifically, 
flexion was to 128 degrees and abduction was to 125 degrees 
after repetitive movement.  The pain associated with such 
ranges of motion was not so severe as to approximate 
ankylosis.  The Veteran has difficulty and pain with lifting 
and carrying activities, as well as with certain daily living 
activities; however, his right shoulder joint is not 
ankylosed.  As such, a rating in excess of 30 percent under 
Diagnostic Codes 5200 and 5202 are not for application.

With regard to Diagnostic Code 5201, the Board finds that the 
evidence is against a finding that the range of motion of the 
Veteran's right arm is limited to 25 degrees from the side 
for this time period.  In this regard, the medical evidence 
for this time period shows that the Veteran could flex to 
approximately 128 degrees with pain after repetitive 
movement.  The Veteran's right shoulder abduction was to 125 
degrees with pain on repetitive movement.  The VA examiner 
noted that the seven degrees of flexion lost after repetitive 
motion and the five degrees of abduction loss were due mainly 
to pain.  These ranges of motion were actually better than 
those taken at the July 2003 VA examination.  

As previously noted, each of the ratings under Diagnostic 
Code 5203 is 20 percent or less; therefore, the Veteran 
cannot receiving a rating in excess of 30 percent under this 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

In considering the right shoulder disability picture as a 
whole, even considering any additional loss of motion 
resulting from pain due to flare-ups (in terms of degrees), 
the Board does not find that a rating in excess of 30 percent 
rating is warranted under any diagnostic code for the time 
period beginning on July 21, 2003.  

		C.  Left Shoulder

The Board finds that after review of the medical evidence, 
the Veteran's left shoulder disability does not warrant a 
disability rating in excess of 20 percent.  In order to 
receive a higher rating for the left shoulder (minor side), 
it must be shown that there is fibrous union of the humerus, 
nonunion of the humerus (false flail joint), loss of head of 
the humerus (flail shoulder) (Diagnostic Code 5202), 
limitation of motion of the left arm to 25 degrees from the 
side (Diagnostic Code 5201), or intermediate ankylosis of the 
scapulohumeral articulation between favorable and 
unfavorable, or unfavorable ankylosis whereby abduction is 
limited to 25 degrees from the side (Diagnostic Code 5200).  

The medical evidence shows that the Veteran retains useful 
motion of the left arm and shoulder, and he has never been 
diagnosed with ankylosis.  Additionally, as indicated above, 
the December 2009 VA examiner specifically stated that the 
degenerative changes of the acromioclavicular and 
glenohumeral joints produce no limitations or impairment of 
the humerus or scapula.  As such, there is no fibrous union, 
nonunion, or loss of head of the humerus.  Consequently, a 
higher rating for the left shoulder under Diagnostic Codes 
5200 and 5202 is not warranted.

With respect to limitation of motion, at the July 2003 VA 
examination, the Veteran could flex his left shoulder to 105 
degrees.  Abduction was 90 degrees, external rotation was to 
47 degrees and internal rotation was to 51 degrees.  Pain 
occurred at 90 degrees of flexion and abduction, at 40 
degrees of external rotation and at 45 degrees of internal 
rotation.  In December 2009, flexion of the left shoulder was 
to 130 after repetitive motion.  Abduction was to 120, 
internal rotation was to 58 degrees, and external rotation 
was to 27 degrees.  The range of motion for all but external 
rotation actually improved over the course of time.  Despite 
the objective evidence of pain, and additional loss of motion 
on repetitive use found at the December 2009 VA examination 
(10 degrees of flexion and 15 degrees of abduction), it 
cannot be said that the limitation of motion of the left arm 
is to 25 degrees from the side.  The Veteran's left arm is 
not as painful or as functionally limiting as the right arm.  
As such, the Board finds that it is appropriately rated as 20 
percent disabling.  A higher rating is not warranted.

	II.  Other Considerations

At no time during the appeal period have the Veteran's 
bilateral shoulder disabilities been manifested by greater 
disability than contemplated by the currently assigned 
ratings under the designated diagnostic codes.  Accordingly, 
staged ratings are not in order and the assigned ratings are 
appropriate for the entire period of the Veteran's appeal.  
Hart, supra.

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's disabilities, in 
and of themselves, have not been shown to objectively 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.


ORDER

A disability rating in excess of 20 percent for residuals of 
a right shoulder dislocation, status post surgical repair, 
prior to July 21, 2003, is denied.

A disability rating in excess of 30 percent for residuals of 
a right shoulder dislocation, status post surgical repair, on 
and after July 21, 2003, is denied.

A disability rating in excess 20 percent for residuals of 
left shoulder dislocation is denied.


REMAND

In an April 1975 rating decision the Veteran was granted 
service connection for a seizure disorder.  A 30 percent 
disability evaluation was assigned, effective June 6, 1969.  
A 60 percent disability evaluation effective February 5, 
1975.  In a November 1979 rating decision, the Veteran was 
granted a disability rating of 100 percent from February 27, 
1979.  In an October 1984 rating decision, the disability 
rating was reduced to 40 percent from February 1, 1985.  
Currently the Veteran is seeking a rating in excess of 40 
percent.

Grand mal and petit mal epilepsy is rated under the general 
rating formula for major and minor seizures.  Under the 
general formula for rating a seizure disorder, a 40 percent 
evaluation requires at least one major seizure in the last 
six months or two major seizures in the last year.  A higher, 
60 percent evaluation requires an average of at least one 
major seizure in four months over the last year.  A major 
seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  A minor seizure is 
characterized by a brief interruption in consciousness or 
conscious control associated with starting or rhythmic 
blinking of eyes or nodding of the head, or sudden jerking 
movements of the arms, trunk or hear, or sudden loss of 
postural control.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8910, 8911.

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121.

The record includes VA medical records dated between August 
1995 and March 1997.  A note dated in March 1996 indicated 
that the Veteran has had no generalized seizures since his 
last examination.  Notes dated in September 1995 indicate 
that the Veteran had vertigo.

An April 1997 VA examination report notes that the Veteran 
indicated that he had his last seizure one week prior to his 
examination.  The Veteran also indicated that he has 2 to 3 
seizures a month, although he could not remember the exact 
dates.  The diagnosis was generalized seizure disorder.

A notation dated in September 1991 indicates that the Veteran 
claims to be experiencing epilepsy during his sleep.  A 
notation dated in September 1996 indicated that the Veteran 
claims to be experiencing transient episodes of confusion 3 
to 4 times a month.  Notations dated in February and July 
1997 indicate that the Veteran's seizure disorder was well 
controlled.

The report of a December 2009 VA examination notes that the 
claims file and medical records were reviewed.  It was noted 
that the Veteran was seen at VA on July 30, 2009.  The note 
indicates that the Veteran has seizures and is on Dilantin.  
An electroencephalogram (EEG) was to be ordered for further 
evaluation on the use of Dilantin.  The Veteran stated that 
he mostly has his seizures at night.  He knows this because 
he wakes up with loss of urinary sphincters, tongue or lips 
bitten and with generalized body pains.  This occurs about 
one to three times a month.  He does not recall when the last 
episode occurred.  He takes antiepileptic medication and 
achieves fair results with it.  He has no history of trauma 
to the central nervous system.  He has generalized convulsive 
epilepsy (grand mal, atonic, myoclonic, tonic, clonic, and 
tonic-clonic).  There are no precipitating or aggravating 
factors of the seizures.  It was noted that the Veteran has 
had no partial or complex partial epilepsy seizures during 
the past 12 months.  He has had at least one generalized 
conclusive epilepsy seizure per month during the past 12 
months.  The diagnosis was generalized seizure disorder, 
nocturnal by history.  

The Board notes that the December 2009 VA examination report 
notes that he has one to three seizures a month, usually at 
night.  The report also indicates that the Veteran had a 
medical appointment regarding his seizures on July 30, 2009.  
That medical record is not contained in the claims file.  
Because the disability ratings for the Veteran's seizure 
disorder are based upon frequency of seizures, the Board 
finds that the July 2009 VA treatment record mentioned in the 
December 2009 VA examination report must be obtained, as it 
could contain information regarding the frequency of the 
Veteran's seizures.  Moreover, the Board finds that in 
general, any outstanding, up-to-date, ongoing VA medical 
records should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all up-to-date VA 
treatment records and associate them with 
the claims folder.  Specifically, a copy 
of the July 30, 2009 VA primary care 
treatment record should be obtained and 
placed in the claims folder.

2.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the claims file 
to the Board for further appellate 
consideration of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


